Title: To Benjamin Franklin from John Dickinson, 22 December 1783
From: Dickinson, John
To: Franklin, Benjamin


          
            Sir,
            Philadelphia December 22d. 1783
          
          Mr. Vernon proposing to return from a Visit to America thro France, and earnestly desiring to have the Honor of your Acquaintance, I cannot forbear complying with the Wishes of a

Gentleman recommended by his Politeness and his favorable Dispositions towards this Country.
          I am with the sincerest Esteem Sir, your most obedient & hble servant
          
            John Dickinson
            His Excellency Benjamin Franklin Esquire
          
         
          Notation: John Dickinson 22 Decr. 1783.—
        